Citation Nr: 1111011	
Decision Date: 03/21/11    Archive Date: 04/05/11

DOCKET NO.  07-24 123A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a left leg disability manifested by numbness.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Theresa M. Catino, Senior Counsel









INTRODUCTION

The Veteran served on active duty from March 1977 to September 1980, with 18 years and 3 months of prior active service.  He is the recipient of the Combat Action Ribbon and the Navy Achievement Medal (with Combat "V").  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating action of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

Initially during the current appeal the Veteran asserted that, as a result of his in-service duties, he developed a left leg disability manifested by numbness.  Subsequently, he contended that, as a result of his military responsibilities, he developed a low back disability (to include a possible slipped disc and nerve damage) that has resulted in numbness in his left leg.  See, e.g., VA Form 9, Appeal To Board Of Veterans' Appeals, received in August 2007, and VA Form 21-4138, Statement In Support Of Claim, received in April 2009.  Significantly, however, the RO has not considered the matter of whether the Veteran has a service-related low back disability manifested by left leg numbness.  Rather, the RO has only considered the question of whether the Veteran has a service-related left leg disability manifested by numbness.  

Accordingly, the Board finds that the issue currently on appeal is best characterized as entitlement to service connection for a left leg disability manifested by numbness.  The issue of entitlement to a lumbar spine disability manifested by numbness of the left leg has not been adjudicated by the RO and is, therefore, referred to the agency of original jurisdiction for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.  


REMAND

As previously noted herein, the Veteran contends that, as a result of his in-service responsibilities, he developed a left leg disability manifested by numbness.  Although the Veteran has not specifically asserted that he injured his left leg while participating in combat with enemy forces in Vietnam, the Board notes that available service personnel records reflect the Veteran's receipt of the Combat Action Ribbon and the Navy Achievement Medal (with Combat "V").  These awards are indicative of the Veteran's combat service.  

The provisions of 38 U.S.C.A. § 1154(b) provide that the Secretary shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service.  To that end, the Secretary shall resolve every reasonable doubt in favor of the veteran.  

However, 38 U.S.C.A. § 1154(b) does not create a statutory presumption that a combat veteran's alleged disease of injury is service connected.  Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996).  Rather, it aids the combat veteran by relaxing the adjudicative evidentiary requirements for determining what happened in service.  Id.  See also Clyburn v. West, 12 Vet. App. 296, 303 (1999) (§ 1154(b) does not provide a substitute for medical-nexus evidence but serves only to relax the evidentiary burden to establish incurrence of a disease or injury in service) & Dalton v. Nicholson, 21 Vet. App. 23, 37 (2007) (veteran who establishes in-service incurrence of an injury or disease through application of § 1154(b) must nonetheless submit sufficient evidence of a causal nexus between that in-service event and a current disability).  

Here, service treatment records reflect the presence of a scar on the anterior portion of the Veteran's left lower leg.  According to post-service medical records, in July 2002, the Veteran sought treatment for complaints of numbness in his left lower extremity.  Motor and sensory nerve conduction velocities were within normal limits.  Although a left lateral femoral cutaneous nerve conduction study was also within normal limits, this test provided findings which were, according to the examining physician, "not quite acceptable."  

A complete and thorough review of the claims folder indicates that the Veteran has not been accorded a pertinent VA examination.  In light of the Veteran's combat service, the in-service findings of a scar on his left leg, the documented post-service findings of some neurological impairment in this extremity, and the Veteran's continued complaints of left leg numbness, the Board believes that a remand of this service connection claim is necessary.  Specifically, on remand, the Veteran should be accorded an appropriate VA examination in which the examiner (after reviewing the claims folder and examining and interviewing the Veteran) opines as to whether the Veteran has a chronic left leg disability manifested by numbness that originated in, or is otherwise associated with, his active duty or is consistent with his combat service.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009); and McLendon v. Nicholson, 20 Vet. App. 79 (2006) (stipulating that VA's duty to assist veterans, pursuant to the VCAA, includes the duty to obtain a medical examination and/or opinion when necessary to make a decision on a claim).  

Also on remand, records of any ongoing VA left leg treatment that the Veteran has undergone should be obtained and associated with his claims folder.  See, e.g., 38 U.S.C.A. § 5103A(c) (West 2002) & Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims folder copies of records of any left leg treatment that the Veteran may have received at the VA Medical Center in Marion, Illinois since November 2005.  

2.  Then, schedule the Veteran for an appropriate VA examination to determine the nature, extent, and etiology of any left leg disability manifested by numbness that he may have.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All indicated studies or testing should be conducted.  All pertinent pathology should be noted in the examination report.  

If a chronic left leg disability manifested by numbness is diagnosed on examination, the examiner should express an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that such disability had its clinical onset in service, is otherwise related to the Veteran's active duty, or is consistent with his combat service.  

Complete rationale should be given for all opinions expressed.  

3.  Following completion of the above, re-adjudicate the issue of entitlement to service connection for a left leg disability manifested by numbness.  If the decision remains adverse to the Veteran, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2009).  He has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


